Case 1:13-bk-12173   Doc 59   Filed 02/27/19 Entered 02/27/19 09:55:02   Desc Main
                              Document     Page 1 of 1


                      UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF RHODE ISLAND

In re:

     DAVID M. IDEN                                      BK- 13-12173
     KRISTIN KING IDEN
           Debtor(s)                                    CHAPTER 13

              ADDENDUM TO CHAPTER 13 STANDING TRUSTEE’S
                       FINAL REPORT AND ACCOUNT

      To the Trustee’s knowledge, there are no domestic support

obligations due to be paid by the debtors.




                                      /s/John Boyajian
                                      John Boyajian
                                      Chapter 13 Trustee
                                      400 Westminster St. Box 12
                                      Providence, RI 02903
                                      (401) 223-5550
